NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JOSE A. DEYNES,
C'laimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, `
Respon,den,t-Appellee.
2010-7116
Appea1 from the United States Court of Appeals for
Veterans C1aims in 08-542, Chief Judge Wi11iam P.
Greene, Jr.
ON MOTION
ORDER
JoSe A. DeyneS moves for a 30-day extension of time
to pay the filing fee.
Upon consideration thereof
IT ls OR:oERED THAT:

DEYNES V. DVA 2
(1) The motion is granted lf the filing fee is not paid
within 30 days of the date of this order, the appeal will be
dismissed
(2) Deynes’ informal brief (for1n enc1osed) is due
within 30 days of the date of filing of this order.
FOR THE COURT
NOV 3 film /3/Jan H0rba1y
Date J an Horba1y
Clerk
cc: Jose A. Deynes (Informal Brief For1n enclosed)
Jeffrey A. Regner, Esq.
s21
Fl '
U.S. COURT

NOV 03 film
.IAN HORBALY
CLH¥K